Citation Nr: 1645070	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from August 1986 to July 1994, to include honorable service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for February 9, 2016, in West Palm Beach, Florida.  A review of the file indicates that the Veteran submitted a request to withdraw both the requested hearing and his appeal.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

In a February 2016 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for entitlement to an increased rating for a right knee disability and entitlement to service connection for a left knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to an increased rating for a right knee disability and entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a February 2016 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to an increased rating for a right knee disability and entitlement to service connection for a left knee disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

While the Veteran's representative submitted a written brief presentation in October 2016, the representative gave no mention to the fact that the issues he listed as being on appeal had clearly and unmistakably withdrawn in writing in February 2016.  As such, the Brief does not serve to reactivate the claim.


ORDER

The appeal of the claim for a rating in excess of 10 percent for a right knee disability is dismissed.

The appeal of the claim for service connection for a left knee disorder is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


